Citation Nr: 0702981	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-18 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to a service-connected 
right ankle disability.

2.  Entitlement to service connection for Parkinson's 
disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1954 to 
November 1957 and from January 1958 to October 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  Jurisdiction of the veteran's claims was later 
transferred to the Portland, Oregon, RO.  



FINDINGS OF FACT

1.  The veteran injured his back following his discharge from 
service and his back injury is not due to his service-
connected right ankle disability.

2.  The veteran's Parkinson's disease manifested more than 
one year following his discharge from service and is not 
shown to have been incurred in service. 



CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service, and was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310(a) (2006).

2.  Parkinson's disease was not incurred in service, nor may 
it be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the February 2001 letter sent to the veteran.  
In the February 2001 letter, VA informed the veteran that in 
order to substantiate his claims for service connection, he 
needed medical evidence linking his broken back to his 
service-connected right ankle disability.  He also was 
requested to present evidence of the earliest treatment for 
his Parkinson's disease.  The February 2001 letter also 
advised the veteran of which portion of information he should 
provide, and which portion VA will try to obtain on his 
behalf.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive notice 
concerning the degree of disability and effective dates.

No prejudice results, however, in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In terms of any notification 
regarding downstream elements, because of the denial of the 
issues below, any such downstream elements are rendered moot; 
thus, the veteran is not prejudiced by the Board's 
consideration of the pending issues.
The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran received sufficient VCAA 
notification in a timely fashion.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the 
February 2001 letter when it generally advised the veteran to 
send the RO any evidence in his possession that would 
substantiate his claims.  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c) (2006).  The RO has obtained all of the veteran's 
service medical records, VA medical records and all records 
held by a federal agency.  The veteran has not indicated the 
presence of any other outstanding relevant records and has 
not requested VA's assistance in obtaining any other 
evidence.  

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2006).  A medical examination is not necessary to decide the 
claims on appeal because, as discussed in greater detail 
below, there is no indication that the disabilities 
associated with the present appeal are related to the 
veteran's period of service.

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, including paralysis agitans 
(Parkinson's disease), service connection may be granted 
under 38 C.F.R. § 3.307(a)(3) if the evidence shows that the 
disease manifest to a degree of ten percent or more within 
one year from the date of separation from service.  See 38 
C.F.R. § 3.307.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2006).  Additional disability resulting from the 
aggravation of a non-service-connected disability by a 
service-connected disability is also compensable under 38 
C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

Low Back Disability

The veteran is claiming that a low back disability was caused 
by his service-connected right ankle disability.  
Specifically, the veteran claims that in July 1980 he 
suffered a workplace fall when his right ankle gave out, 
which resulted in an injury to his thoracic spine.  Treatment 
records from the time of the fall reveal that the veteran 
suffered a fracture of his T-11 vertebra.  

The evidence does not establish that the veteran's July 1980 
fall and resulting back injury were caused by his service-
connected right ankle disability.  Treatment records 
contemporaneously compiled with the accident reveal that at 
that time the veteran stated that he slipped on the step of a 
hatch into a tugboat and fell backwards striking his low back 
and head.  It was not until approximately 20 years later in 
December 2000 that the veteran stated that his right ankle 
gave out and caused his July 1980 fall.  Consequently, the 
Board finds the treatment reports created at the time of the 
incident to carry greater probative value than the veteran's 
latest statements regarding the July 1980 accident.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that 
contemporaneous evidence has greater probative value than 
history as reported by the veteran).  Accordingly, the 
preponderance of the evidence is against a finding that the 
veteran's right ankle disability caused his fall and 
resultant back injury, and the claim must be denied.  

Parkinson's Disease

There is no indication that the veteran's Parkinson's disease 
first manifested in service.  The veteran's service medical 
records are silent with respect to symptoms or a diagnosis of 
Parkinson's disease.  The veteran is currently diagnosed as 
having Parkinson's disease, but the disease did not manifest 
until several years following service.  The earliest 
indication of Parkinson's disease appears in an October 1979 
Madigan Army Hospital treatment record.  At that time, the 
veteran complained of a quivering left arm.  A subsequent 
record of medical care dated in January 1981 reveals the 
first diagnosis of Parkinson's disease.  Thus, under the most 
favorable interpretation of the facts, the veteran's 
Parkinson's first manifested in October 1979, which is 
approximately six years following his separation from 
service.  Accordingly, the evidence cannot establish 
manifestation of Parkinson's disease to a degree of ten 
percent or more within one year of the veteran's separation 
from service, namely, by October 1974, and service connection 
on a presumptive basis must be denied.  Moreover, there is no 
competent medical evidence that otherwise links the veteran's 
Parkinson's disease to his period service.  The preponderance 
of the evidence is against the claim of entitlement to 
service connection for Parkinson's disease and it must be 
denied. 

In reaching this decision, the Board has considered the 
veteran's assertions, but the resolution of issues that 
involve medical knowledge, such as the etiology of a disease, 
require professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Similarly, the literature 
regarding Parkinson's disease submitted by the veteran lacks 
probative value because it does not address the specific 
facts of the veteran's case.


ORDER

Entitlement to service connection for a low back disability, 
to include as secondary to a service-connected right ankle 
disability is denied.

Entitlement to service connection for Parkinson's disease is 
denied.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


